In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3070
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

CHAD HANSMEIER,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 15-cr-30024 — Sue E. Myerscough, Judge.
                     ____________________

     ARGUED MAY 16, 2017 — DECIDED AUGUST 14, 2017
                     ____________________

   Before BAUER, FLAUM, and KANNE, Circuit Judges.
    KANNE, Circuit Judge. Police officers searched Chad Hans-
meier’s home based on a search warrant and found various
drug-dealing paraphernalia. He was arrested and charged.
After the district court denied Hansmeier’s motions to sup-
press the evidence of the search, he pled guilty to conspiracy
to distribute methamphetamine, heroin, and marijuana, while
reserving the right to appeal the court’s denial of his motions
to suppress.
2                                                 No. 16-3070

    On appeal, Hansmeier argues that the evidence must be
suppressed because the affidavit filed in support of the search
warrant did not establish probable cause and contained ma-
terial falsehoods and omissions. We disagree and affirm.
                       I. BACKGROUND
    Illinois law-enforcement officers arrested Jason Walker af-
ter making two controlled buys of methamphetamine from
him. During an interview the night of his arrest, Walker told
West Central Illinois Agent Nicholas Hiland that Hansmeier
was his drug source; that Hansmeier lived in Missouri; and
that Hansmeier dealt large quantities of methamphetamine,
heroin, and marijuana.
   At about 1:15 in the morning, after Walker was arrested,
Agent Hiland called Special Agent Michael Murphy of the
Northeast Missouri Narcotics Task Force. Agent Murphy and
Agent Austin Snow (another member of the Task Force) then
drove to Illinois to talk to Walker. They were familiar with
Hansmeier and were interested in any information that
Walker could give them.
    Walker told Agent Murphy and Agent Snow that he had
bought large quantities of methamphetamine from Hans-
meier over the past several months. Walker agreed to show
the agents where Hansmeier lived and successfully directed
the officers to Hansmeier’s house. The agents then dropped
off Walker back at the Illinois police station and returned to
their offices in Missouri.
    There, Agent Murphy continued his investigation by run-
ning background checks on Walker and Hansmeier on a web-
site called case.net. Although case.net provides only a “snap-
shot” of a person’s criminal history, Agent Murphy learned
No. 16-3070                                               3

that both men were on parole and that Hansmeier had several
criminal convictions, including one for a drug-distribution-
related offense.
    Agent Murphy then began drafting an affidavit in support
of a no-knock search warrant for Hansmeier’s house, relying
heavily on the information that Walker had provided. In the
affidavit, Agent Murphy included the following facts:
   •   Walker had directed the agents to Hansmeier’s house;
   •   Walker had been to Hansmeier’s house eighteen times
       over the previous six months and had been buying
       methamphetamine from Hansmeier for several
       months;
   •   Walker had been buying four ounces of methampheta-
       mine from Hansmeier at least once and usually twice a
       week and had bought methamphetamine from Hans-
       meier just a few days earlier;
   •   Walker knew the prices that Hansmeier charged, in-
       cluding that Hansmeier would occasionally front the
       drugs;
   •   Hansmeier kept a supply of methamphetamine, mari-
       juana, and heroin in his house and always had meth-
       amphetamine for Walker;
   •   Hansmeier had a large stack of drug money at his
       house the last time that Walker was there; and
   •   Hansmeier recently told Walker that he had received a
       large shipment of methamphetamine because he was
       going on vacation in a few weeks.
Agent Murphy also noted that he was familiar with Hans-
meier from previous investigations and that another confi-
dential informant had told him about Hansmeier’s drug-deal-
ing scheme. Finally, Agent Murphy included in the affidavit
4                                                  No. 16-3070

the little information that he had on Hansmeier’s criminal his-
tory.
   In support of the no-knock aspect of the warrant, Agent
Murphy informed the court that Walker had told the agents
that Hansmeier had video surveillance at his house. Agent
Murphy also reported that, during a previous investigation,
Hansmeier had flushed drugs down the toilet when officers
knocked and announced their intent to search his home.
    A Missouri state-court judge signed the warrant at 9:05 the
morning after Walker had been arrested. When executing the
warrant, officers found a loaded gun, marijuana, a large
amount of cash, drug paraphernalia, and about 200 grams of
a powdery substance that they believed to be either a cutting
agent or methamphetamine mixed with a cutting agent. Of-
ficers subsequently arrested Hansmeier.
    The government charged Hansmeier, which generated a
case numbered 13-cr-30042 (“2013 case”). A grand jury re-
turned an indictment against Hansmeier, charging him with
conspiracy to distribute methamphetamine, heroin, and ma-
rijuana in violation of 21 U.S.C. §§ 846 and 841(a)(1) and
(b)(1)(A)–(b)(1)(D).
    Hansmeier moved to suppress the evidence discovered
during the search of his house. Among other arguments,
Hansmeier claimed that the affidavit did not support proba-
ble cause because Agent Murphy had relied on an untested,
newly arrested confidential informant’s uncorroborated state-
ments. The district court denied the motion, holding that the
affidavit supported probable cause. The court alternatively
held that, even if the affidavit did not support probable cause,
the officers had relied on the warrant in good faith.
No. 16-3070                                                     5

    Hansmeier then filed an amended motion to suppress. Af-
ter two evidentiary hearings, the court denied that motion for
the same reasons it had denied Hansmeier’s first motion.
    After the court dismissed Hansmeier’s motions, Hans-
meier and the government entered a plea agreement. Under
the agreement, the government charged Hansmeier of the
same crime as in the 2013 case, omitting only the penalty pro-
vision in § 841(b)(1)(A). This created a second case, numbered
15-cr-30024 (“2015 case”).
    Hansmeier pled guilty in the 2015 case under a written
plea agreement, but he reserved the right to appeal the court’s
denial of his motions to suppress in the 2013 case. At sentenc-
ing, the court dismissed the 2013 case and entered judgment
in the 2015 case. This appeal followed.
                          II. ANALYSIS
   A. Probable-Cause Analysis
   We first address Hansmeier’s claim that the affidavit did
not support probable cause to search his home. Hansmeier ar-
gues that Agent Murphy relied on information from Walker—
an untested, newly arrested confidential informant—without
adequately corroborating his story. That lack of corroboration,
Hansmeier contends, dooms the search warrant.
   In cases where a warrant has issued, as here, we give great
deference to the issuing judge’s decision that “the facts add
up to ‘probable cause.’” United States v. McIntire, 516 F.3d 576,
578 (7th Cir. 2008); see also Illinois v. Gates, 462 U.S. 213, 239
(1983) (“An affidavit must provide the magistrate with a sub-
stantial basis for determining the existence of probable cause
… .”). We will affirm if “substantial evidence in the record”
6                                                           No. 16-3070

supports the issuing judge’s conclusion. United States v. Sut-
ton, 742 F.3d 770, 773 (7th Cir. 2014) (quoting United States v.
Sims, 551 F.3d 640, 644 (7th Cir. 2008)).
    When an affidavit is the only evidence presented to a
judge in support of a search warrant, “the validity of the war-
rant rests solely on the strength of the affidavit.” United States
v. Bell, 585 F.3d 1045, 1049 (7th Cir. 2009). And when an in-
formant serves as the source of information in an affidavit, the
probable-cause determination turns on the informant’s credi-
bility. Id. To evaluate an informant’s credibility, we consider
“the level of detail, the extent of firsthand observation, the de-
gree of corroboration, the time between the events reported
and the warrant application, and whether the informant ap-
peared or testified before the magistrate.” United States v.
Glover, 755 F.3d 811, 816 (7th Cir. 2014).
    To start, Agent Murphy corroborated more of Walker’s
story than Hansmeier is willing to admit. For instance, Walker
told the officers that he had bought methamphetamine from
Hansmeier at Hansmeier’s house. Walker then successfully
directed the officers to where Hansmeier lived. 1 This did not
verify Walker’s claim that Hansmeier was dealing drugs, but


1 Hansmeier also argues that a better investigation of the house during the

drive-by would have shown Walker to be unreliable: there were no sur-
veillance cameras at Hansmeier’s house like Walker claimed there were.
A probable-cause determination is based on the facts as they stand at the
time the decision is made. Facts later discovered cannot support probable
cause; nor can they detract from it. See Devenpeck v. Alford, 543 U.S. 146,
152 (2004). If Agent Murphy intentionally or recklessly included Walker’s
false statement about the cameras in the affidavit, Hansmeier should have
raised that issue in his Franks argument discussed in Part B below. Franks
v. Delaware, 438 U.S. 154 (1978).
No. 16-3070                                                     7

it is important in gauging Walker’s overall credibility as an
informant. See United States v. Dismuke, 593 F.3d 582, 588 (7th
Cir. 2010), abrogated on other grounds by United States v. Miller,
721 F.3d 435 (7th Cir. 2013).
    Agent Murphy also corroborated Walker’s story in three
other ways. First, Agent Murphy stated that he was familiar
with Hansmeier from previous investigations. Second, Agent
Murphy’s background check on Hansmeier uncovered that
Hansmeier had been convicted of at least one drug-distribu-
tion-related offense in the past; although the record check
does not corroborate Walker’s story alone, “it does retain
some corroborative value.” United States v. Olson, 408 F.3d 366,
372 (7th Cir. 2005). And third, Agent Murphy included in the
affidavit a detailed recollection of Hansmeier’s drug dealing
from an unnamed confidential informant, which counts as
“slight” corroboration. See id. at 371.
    Admittedly, those facts are not enough alone to find
Walker credible. But they are, to an extent, indicators of cred-
ibility. And any additional steps that Agent Murphy could
have taken to corroborate Walker’s story do “not in any way
detract from what was done.” United States v. Jones, 208 F.3d
603, 607 (7th Cir. 2000).
    In any event, Hansmeier’s emphasis on corroboration
alone is misplaced: no one factor is determinative in weighing
an informant’s credibility. A weakness in one may be offset by
the strength of others. Bell, 585 F.3d at 1049.
   And here, the other factors strongly support Walker’s
credibility. Walker’s information was detailed: he knew the
type of drugs that Hansmeier dealt, the quantity that he could
get from Hansmeier, and the price that Hansmeier charged.
8                                                   No. 16-3070

Walker’s information was based on firsthand knowledge.
And Walker’s information was based on recent observation:
he had seen drugs and drug money in Hansmeier’s house and
bought methamphetamine from Hansmeier just a few days
before he spoke with Agent Murphy (to say nothing of the
fact that Walker bought drugs from Hansmeier weekly, who
always had a supply).
    Still more facts bolster Walker’s credibility. His statements
were unimmunized and against his penal interest: he admit-
ted buying 4 ounces of methamphetamine twice a week from
Hansmeier, far more than the sixty-eight grams that police
caught him with. United States v. Leidner, 99 F.3d 1423, 1429–
30 (7th Cir. 1996). And although Walker was a newly arrested
informant, which subjects him to greater scrutiny, see Olson,
408 F.3d at 370, the issuing judge was entitled to conclude that
Walker’s recent arrest gave him an incentive to supply the po-
lice with accurate information in hopes of receiving lenient
punishment for his own crimes. See Koerth, 312 F.3d at 870.
Finally, the issuing judge was aware that the officers knew
who Walker was (that is, he was a confidential informant as
opposed to an anonymous tipster), meaning that the officers
could find him and hold him responsible if he gave mislead-
ing information—yet another check on credibility. Id. at 871.
   The only factor that doesn’t favor Walker’s credibility is
that he didn’t appear before the issuing judge. But that is the
absence of just one of many factors used to evaluate an in-
formant’s credibility; the others all tend to favor Walker.
No. 16-3070                                                            9

   Thus, substantial evidence in the record supports the issu-
ing judge’s probable-cause determination. 2
    B. Franks Suppression
    Hansmeier next contends that the evidence must still be
suppressed because the affidavit contained material false-
hoods and omissions. In Franks v. Delaware, the Supreme
Court held that defendants may challenge the truthfulness of
statements made in an affidavit supporting a search warrant.
438 U.S. 154, 155–56 (1978). Evidence will be suppressed if “(1)
the affidavit contained material false statements or omissions;
(2) these false statements or omissions were made with delib-
erate or reckless disregard for the truth; and (3) these false
statements or omissions were necessary to a finding of prob-
able cause.” United States v. Gregory, 795 F.3d 735, 743 (7th Cir.
2015) (citing Franks, 438 U.S. at 155–56).
   After a Franks evidentiary hearing, we review a district
court’s factual findings and decision to deny a defendant’s
motion to suppress for clear error. Id. at 741.
    Hansmeier relies on two facts for his argument. First,
Walker told Agent Murphy that he had been to Hansmeier’s
house eighteen times over the previous six months, and
Agent Murphy included that fact in the affidavit. As the gov-
ernment concedes, that statement is at best misleading. Both
Hansmeier and Walker had been out of jail and on parole for
less than six months. Walker’s claim that he had been to Hans-
meier’s house over a six-month period thus overstated the
length of their relationship. Had Agent Murphy done a more

2 Because the affidavit here established probable cause, we don’t need to
address Hansmeier’s argument that the officers could not have relied on
the warrant in good faith.
10                                                   No. 16-3070

detailed background check on Hansmeier and Walker, he
would have discovered the discrepancy in Walker’s
timeframe.
    Second, in support of the no-knock aspect of the warrant,
Agent Murphy stated that Hansmeier had flushed drugs
down the toilet when officers knocked and announced their
presence while executing a search warrant years earlier.
Agent Murphy obtained that information from Captain Patti
Talburt. But Captain Talburt’s memory of that incident, which
occurred in 2004, was flawed. What actually happened was
that, during a search of Hansmeier’s house, officers found
drug residue in his toilet and drug paraphernalia and bags in
a sewer that only Hansmeier’s house was connected to. Hans-
meier wasn’t home when the officers executed the warrant.
Had Agent Murphy checked the report instead of relying only
on Captain Talburt’s memory, he would have discovered what
had actually happened.
    Although the affidavit contained false information, we
need not suppress the evidence. “[A]n affiant acts with reck-
less disregard for the truth when he or she ‘in fact entertained
serious doubts as to the truth of his allegations.’” United States
v. Lowe, 516 F.3d 580, 584 (7th Cir. 2008) (quoting United States
v. A Residence Located at 218 Third Street, New Larus, Wis., 805
F.2d 256, 258 (7th Cir. 1986)). Negligence is not enough to jus-
tify suppressing evidence. Id. Moreover, “a Franks violation
based on an omission requires a showing that the material in-
formation was omitted deliberately or recklessly to mislead the
issuing magistrate.” Williams, 718 F.3d at 650.
   There is nothing in the record to support the conclusion
that Agent Murphy entertained serious doubts about the
No. 16-3070                                                     11

truth of the affidavit or deliberately or recklessly attempted to
mislead the issuing judge.
    Based on the limited background check from case.net,
Agent Murphy knew that both Walker and Hansmeier were
on parole; he had no reason to believe that they had been re-
leased within the previous six months. And he did not try to
hide the limited nature of the background check from the is-
suing judge: he stated that Hansmeier had been released
“within the past year”; that Hansmeier had “at least one prior
conviction for distribution of a controlled substance”; and
that he used case.net, which omitted at least one prior convic-
tion. (App. R. 15-2 at 140, 142.) At no point did Agent Murphy
embellish the information that he had.
    Nor did Agent Murphy entertain serious doubts about
Captain Talburt’s story that Hansmeier had tried to flush
drugs when officers executed a search warrant nine years ear-
lier. In related situations, we have held that an officer is “enti-
tled to rely on the collective knowledge of all the investigating
officers in making out his warrant request.” Suarez v. Town of
Ogden Dunes, Ind., 581 F.3d 591, 597 (7th Cir. 2009).
    And even more to the point on suppression, Hansmeier
cannot show that information about the flushing incident was
necessary to the probable-cause finding. See Gregory, 795 F.3d
at 743. Hansmeier contends that, because the incident related
to a different drug investigation, it likely altered the issuing
judge’s probable-cause determination. Maybe. But the only
inaccuracy in the affidavit was the timing of when Hansmeier
flushed the drugs. The underlying events all occurred. At
worst, the warrant would have issued anyway but without
the no-knock allowance. And evidence is not suppressed
12                                              No. 16-3070

when officers violate the knock-and-announce rule. Hudson v.
Michigan, 547 U.S. 586, 599 (2006).
   Thus, Hansmeier has not met his burden for suppression
under Franks.
                     III. CONCLUSION
  For those reasons, the district court’s decision is
AFFIRMED.